Citation Nr: 0902509	
Decision Date: 01/23/09    Archive Date: 01/29/09

DOCKET NO.  02-08 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for residuals of a 
spinal cord injury.

2.  Entitlement to service connection for residuals of a left 
hip injury.

3.  Entitlement to service connection for residuals of a 
bilateral knee injury.

4.  Entitlement to service connection for residuals of a 
right shoulder injury.

5.  Entitlement to service connection for residuals of a 
right elbow injury.

6.  Entitlement to service connection for residuals of a left 
ankle injury.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

The appellant, A.D., and G.M.


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky


INTRODUCTION

The veteran had active service from June 1974 to November 
1974.  He also had verified and unverified active duty for 
training (ACDUTRA) and inactive duty training (INACDUTRA) 
with the Michigan Army National Guard (ANG) between 1983 and 
1993.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from a July 2001 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.  

In August 2004, the veteran testified at a Travel Board 
hearing in Detroit, Michigan before a Veterans Law Judge who 
is no longer with the Board.  A transcript of the hearing is 
currently of record.  In November 2008, the veteran testified 
at a Travel Board hearing in Detroit, Michigan before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
is currently of record.

The case was previously before the Board in January 2005 and 
April 2008, at which time it was remanded for due process 
considerations and additional development.  The case has been 
returned to the Board for appellate consideration.




FINDINGS OF FACT

1.  There is no competent medical nexus evidence of record 
indicating that the veteran has chronic residual disability 
of a spinal cord injury that is causally or etiologically 
related to his active service, active duty for training, or 
inactive duty training.

2.  There is no competent medical nexus evidence of record 
indicating that the veteran has chronic residual disability 
of a left hip injury that is causally or etiologically 
related to his active service, active duty for training, or 
inactive duty training.

3.  There is no competent medical nexus evidence of record 
indicating that the veteran has chronic residual disability 
of bilateral knee injury that is causally or etiologically 
related to his active service, active duty for training, or 
inactive duty training.

4.  There is no competent medical nexus evidence of record 
indicating that the veteran has chronic residual disability 
of right shoulder injury that is causally or etiologically 
related to his active service, active duty for training, or 
inactive duty training.

5.  There is no competent medical nexus evidence of record 
indicating that the veteran has chronic residual disability 
of a right elbow injury that is causally or etiologically 
related to his active service, active duty for training, or 
inactive duty training.

6.  There is no competent medical nexus evidence of record 
indicating that the veteran has chronic residual disability 
of a left ankle injury that is causally or etiologically 
related to his active service, active duty for training, or 
inactive duty training.




CONCLUSIONS OF LAW

1.  Chronic residual disability of a spinal cord injury was 
not incurred in, or aggravated by, active service, to include 
active duty for training and inactive duty training.  38 
U.S.C.A. §§ 101(2), 101(22-24), 1110, 1131, 5103, 5103A (West 
2002); 38 C.F.R. § 3.6, 3.159, 3.303, 3.307, 3.309 (2008).

2.  Chronic residual disability of a left hip injury was not 
incurred in, or aggravated by, active service, to include 
active duty for training and inactive duty training.  38 
U.S.C.A. §§ 101(2), 101(22-24), 1110, 1131, 5103, 5103A (West 
2002); 38 C.F.R. § 3.6, 3.159, 3.303, 3.307, 3.309 (2008).

3.  Chronic residual disability of bilateral knee injury was 
not incurred in, or aggravated by, active service, to include 
active duty for training and inactive duty training.  38 
U.S.C.A. §§ 101(2), 101(22-24), 1110, 1131, 5103, 5103A (West 
2002); 38 C.F.R. § 3.6, 3.159, 3.303, 3.307, 3.309 (2008).

4.  Chronic residual disability of a right shoulder injury 
was not incurred in, or aggravated by, active service, to 
include active duty for training and inactive duty training.  
38 U.S.C.A. §§ 101(2), 101(22-24), 1110, 1131, 5103, 5103A 
(West 2002); 38 C.F.R. § 3.6, 3.159, 3.303, 3.307, 3.309 
(2008).

5.  Chronic residual disability of right elbow injury was not 
incurred in, or aggravated by, active service, to include 
active duty for training and inactive duty training.  38 
U.S.C.A. §§ 101(2), 101(22-24), 1110, 1131, 5103, 5103A (West 
2002); 38 C.F.R. § 3.6, 3.159, 3.303, 3.307, 3.309 (2008).

6.  Chronic residual disability of left ankle injury was not 
incurred in, or aggravated by, active service, to include 
active duty for training and inactive duty training.  38 
U.S.C.A. §§ 101(2), 101(22-24), 1110, 1131, 5103, 5103A (West 
2002); 38 C.F.R. § 3.6, 3.159, 3.303, 3.307, 3.309 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005); rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

VA issued VCAA notice letters dated in September 2002, April 
2005, and December 2006 from the agency of original 
jurisdiction (AOJ) to the appellant.  These letters informed 
the appellant of what evidence was required to substantiate 
his claims for service connection.  These letters also 
informed him of his and VA's respective duties for obtaining 
evidence. 

In addition, the December 2006 letter from VA explained how a 
disability rating is determined for a service-connected 
disorder and the basis for determining an effective date upon 
the grant of any benefit sought, in compliance with 
Dingess/Hartman.  However, because the instant decision 
denies the veteran's claims, no disability rating or 
effective date will be assigned.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  In the present case, the unfavorable AOJ 
decision that is the basis of this appeal was decided prior 
to the issuance of an initial, appropriate VCAA notice.  
Nevertheless, the case was readjudicated thereafter, and the 
appellant has not been prejudiced thereby.  As such, there 
was no defect with respect to timing of the VCAA notice.  

The appellant has been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notice.  Further, the Board finds that the 
purpose behind the notice requirement has been satisfied 
because the appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  



Duty to Assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records and reports of VA and 
private post-service treatment and examinations.  
Additionally, the claims file contains the veteran's own 
statements in support of his claims, including a transcript 
of his testimony before a Decision Review Officer (DRO) of 
the RO and a transcript of his testimony before the 
undersigned Veterans Law Judge (VLJ).  The Board has 
carefully reviewed such statements and concludes that he has 
not identified further evidence not already of record.  The 
Board has also reviewed the medical records for references to 
additional treatment reports not of record for the time 
period at issue but has found nothing to suggest that there 
is any outstanding evidence with respect to the veteran's 
claims.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claims.  Essentially, all available evidence 
that could substantiate the claims has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Legal Criteria

Service Connection - Generally 

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred or aggravated 
during active service.  See 38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303(a).  Service connection also is permissible 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
the disease was incurred in service.  38 C.F.R. § 3.303(d).  
Certain chronic diseases will be presumed to have been 
incurred or aggravated in service if manifested to a 
compensable degree within one year after service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  This presumption is rebuttable by probative evidence 
to the contrary.

If there is no evidence of a chronic condition during 
service, or during an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation 

Under the applicable law, a "veteran" is an individual who 
served in the active military, naval, or air service, and who 
was discharged or released therefrom under conditions other 
than dishonorable.  38 U.S.C.A. § 101(2) (West 2002); 38 
C.F.R.  § 3.1 (2008).  The term "active military, naval, or 
air service" includes active duty, any period of active duty 
for training during which the individual concerned was 
disabled or died from a disease or injury incurred or 
aggravated in the line of duty, and any period of inactive 
duty training during which the individual concerned was 
disabled or died from an injury incurred or aggravated in 
line of duty or from an acute myocardial infarction, a 
cardiac arrest, or a cerebrovascular accident occurring 
during such training.  38 U.S.C.A. §§ 101(22), 101(23), 
101(24) (West 2002).  Once a claimant has established 
"veteran" status through the performance of "active 
service," he is entitled to certain presumptions afforded to 
veterans.  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Aggravation

A veteran is considered to be in sound health when examined, 
accepted, and enrolled for service - except as to defects, 
infirmities, or disorders noted at the time of his entrance 
into service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior to service, and was not aggravated by such 
service.  See 38 U.S.C.A. § 1111.

In a precedent opinion, VAOPGCPREC 3-2003 (July 16, 2003), 
VA's General Counsel discussed the requirements for rebutting 
the presumption of sound condition when entering the military 
under 38 U.S.C. § 1111 and 38 C.F.R. § 3.304.  The General 
Counsel held that, to rebut the presumption of sound 
condition under 38 U.S.C. § 1111, VA must show by clear and 
unmistakable evidence both that the disease or injury existed 
prior to service and that the disease or injury was not 
aggravated by service.  The veteran claimant is not required 
to show that the disease or injury increased in severity 
during service before VA's duty under the second prong of 
this rebuttal standard attaches.  The provisions of 38 C.F.R. 
§ 3.304(b) were amended effective May 4, 2005 (See 70 Fed. 
Reg. 23029 (May 4, 2005)) and are now consistent with 
38 U.S.C.A. § 1111.

VA's General Counsel went on to hold that the provisions of 
38 C.F.R. § 3.306(b), providing that aggravation may not be 
conceded unless the pre-existing condition increased in 
severity during service, are not inconsistent with 38 U.S.C. 
§ 1111.  Section 3.306(b) properly implements 38 U.S.C. 
§ 1153, which provides that a pre-existing injury or disease 
will be presumed to have been aggravated in service in cases 
where there was an increase in disability during service.  
The requirement of an increase in disability in 38 C.F.R. 
§ 3.306(b) applies only to determinations concerning the 
presumption of aggravation under 38 U.S.C. § 1153 and does 
not apply to determinations concerning the presumption of 
sound condition under 38 U.S.C. § 1111.  38 U.S.C. § 1111 
requires VA to bear the burden of showing the absence of 
aggravation.  

Analysis

The veteran asserts that service connection is warranted for 
residuals of injuries to his spinal cord, left hip, bilateral 
knees, right shoulder, right elbow, and left ankle.  Private 
treatment records of record reflect that the veteran was 
injured in a motor vehicle accident in January 1990, wherein 
the veteran was a pedestrian.  In this regard, the veteran 
concedes that his injuries were not incurred while he was on 
active duty for training or inactive duty training, but 
asserts that his periods of active duty for training and 
inactive duty training aggravated the residuals of these 
injuries. 

However, based on the evidence of record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claims of entitlement to service connection for 
residuals of injuries to his spinal cord, left hip, bilateral 
knees, right shoulder, right elbow, and left ankle, so these 
claims must be denied.  38 C.F.R. § 3.102.  

The initial question is whether back, left hip, bilateral 
knee, right shoulder, right elbow, and left ankle 
disabilities were present prior to service.  The record 
discloses that the veteran reported his motor vehicle 
accident to service medical providers, and submitted injury 
treatment reports.  He also reported a medical history of 
injuries to his back, knees, right shoulder and right elbow 
as a result of the aforementioned January 1990 motor vehicle 
accident upon his June 1992 request to be released from the 
ANG.  A subsequent, February 1993 medical examination report 
shows that an examination of the spine, extremities, and 
musculoskeletal system revealed bilateral impingement sign of 
the shoulders, full range of motion and strength of the 
shoulders and right elbow, and patello-femoral crepitus of 
the knees, with full range of motion and strength.  He also 
had limited range of motion of the back, without spasm, 
deformity, and scoliosis.

In Crowe v. Brown, 7 Vet. App. 238 (1994), the Court 
indicated that the presumption of soundness attaches only 
where there has been an induction medical examination, and 
where a disability for which service connection is sought was 
not detected at the time of such examination.  The Court 
noted that the regulation provides expressly that the term 
"noted" denotes only such conditions as are recorded in 
examination reports, and that history of pre-service 
existence of conditions recorded at the time of examination 
does not constitute a notation of such conditions.  38 C.F.R. 
§ 3.304(b)(1) (2008).  As the veteran's injuries were clearly 
noted, the Board concludes, accordingly, that the presumption 
of soundness does not attach.  In order for service 
connection to be established for the veteran's claimed 
injuries, it must now be determined whether the record 
establishes that the pre-existing injuries underwent increase 
in severity beyond the normal progression of the disabilities 
during service.  

The veteran's service medical records show that the veteran 
made no complaints regarding his knees, back, left hip, right 
shoulder, right elbow, or left ankle during any of his 
periods of service.  This is probatively significant and 
given a lot of weight and credibility because this was at a 
time contemporaneous to the alleged incident in question.  
See, e.g., Struck v. Brown, 9 Vet. App. 145, 155-56 (1996).  
In view of the foregoing, the Board finds that the service 
medical records document that the veteran had injuries to 
knees, right shoulder, right elbow, left ankle and back prior 
to his periods of ACDUTRA and INACDUTRA service, and that he 
was not treated for these injuries during his service.  See 
Jensen v. Brown, 19 F.3d 1413 (Fed. Cir. 1994) and Hunt v. 
Derwinski, 1 Vet. App. 292 (1991) (temporary or intermittent 
flare-ups during service of a preexisting injury or disease 
are insufficient to be considered aggravation in service 
unless the underlying condition, as contrasted to symptoms, 
is worsened).  

The Board notes that aggravation of a pre-existing disability 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during, and subsequent to service.  38 
C.F.R. § 3.306(b).  In particular, the Board finds that the 
veteran has not shown by competent medical evidence that his 
currently manifested residuals of injuries to his spinal 
cord, left hip, bilateral knees, right shoulder, right elbow, 
and left ankle are causally or etiologically related to any 
period of active duty service.  The Board also finds that the 
appellant has not shown by competent medical evidence that 
his currently manifested residuals of injuries to his spinal 
cord, left hip, bilateral knees, right shoulder, right elbow, 
and left ankle are the result of a disease incurred or 
aggravated in the line of duty during a period of ACDUTRA, or 
that his residuals of injuries to his spinal cord, left hip, 
bilateral knees, right shoulder, right elbow, and left ankle 
are the result of an injury incurred or aggravated in the 
line of duty during a period of INACDUTRA.  Accordingly, 
aggravation of injuries to knees, back, left hip, right 
shoulder, right elbow, and left ankle during his military 
service is not shown by the evidence.   See Boyer v. West, 
210 F.3d 1351, 1353 (Fed. Cir. 2000) ("A veteran seeking 
disability benefits must establish . . . the existence of a 
disability [and] a connection between the veteran's service 
and the disability . . .").  

The Board acknowledges that the letters from T.C., D.O., 
dated in November 2006, January 2007, and April 2008, which 
indicate that the veteran's current complaints of pain are 
related to his injuries from the 1990 motor vehicle 
pedestrian accident, and that the veteran's military service 
aggravated these injuries.  However, the Board points out 
that Dr. C acknowledged that the veteran had no history of 
injury during his military service.  However, the Board notes 
that Dr. C appears to have based his opinion on the history 
as related by the veteran, and not a review of the entire 
claims file.  See Reonal v. Brown, 5 Vet. App. 458, 494-95 
(1993) (the presumption of credibility is not found to 
"arise" or apply to a statement of a physician based on a 
factual premise or history as related by the veteran).  The 
veteran's unsubstantiated assertions cannot summarily 
be accepted as fact.  See Wood v. Derwinski, 1 Vet. App. 190, 
192 (1991) (the Board is not required to accept 
unsubstantiated or ambiguous medical opinions as to the 
origin of the veteran's disorder).  See also Elkins v. Brown, 
5 Vet. App. 474, 478 (1993).  

In contrast, the July 2005 VA examiner concluded that the 
veteran's currently manifested residuals of injuries to his 
spinal cord, left hip, bilateral knees, right shoulder, right 
elbow, and left ankle were unrelated to his military service, 
including his ACDUTRA and INACDUTRA.  In fact, there is no 
medical evidence of record that the veteran has a current 
diagnosis of a back, knee, right shoulder, right elbow, left 
hip, or left ankle disability.  See Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992) ("Congress specifically limits 
entitlement to service-connected disease or injury to cases 
where such incidents have resulted in a disability.").  In 
this regard, the Board acknowledges that the veteran has been 
treated for complaints of back and joint pain, but points out 
that the medical evidence of record, including Dr. C's 
letters, is negative for an objective pathology for his 
complaints.  Regardless, the veteran's pain is insufficient 
cause to grant service connection, because "pain, alone, 
without a diagnosed or identifiable underlying malady or 
condition, does not in and of itself constitute a disability 
for which service connection may be granted."  See Sanchez-
Benitez v. West, 13 Vet. App. 282, 285 (1999).   See also 
Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) ("In 
order for service connection for a particular disability to 
be granted, a claimant must establish he or she has that 
disability and that there is 'a relationship between the 
disability and an injury or disease incurred in service 
or some other manifestation of the disability during 
service.'"  Citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  

Although the Board may not ignore medical opinion evidence, 
greater weight may be placed on one physician's opinion than 
another's depending on factors such as reasoning employed by 
the physicians and whether or not and the extent to which 
they reviewed prior clinical records and other evidence.  See 
Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  Here, for 
the reasons explained above, the Board affords greater weight 
to the opinion contained in the July 2005 VA examination 
report.  See Madden v. Gober, 125 F.3d 1477, 1481 (1997) (in 
evaluating the evidence and rendering a decision on the 
merits, the Board is required to assess the credibility and 
probative value of proffered evidence in the context of the 
record as a whole).  The VA examination report reflects that 
the VA examiner reviewed the veteran's entire claims folder 
and the veteran's reported history prior to finding that it 
was less likely than not that the currently manifested 
residuals of injuries to his spinal cord, left hip, bilateral 
knees, right shoulder, right elbow, and left ankle were 
related to his military service.  In short, the VA examiner's 
opinion has significant probative weight since it was based 
on a review of the complete record, and the VA examiners not 
only considered the veteran's assertions and medical history, 
but also undertook a comprehensive clinical examination of 
him.  See Elkins v. Brown, supra.

The Board also acknowledges that the veteran submitted 
statements and testimony from fellow service members, wherein 
Mr. M and Mr. D stated that the veteran had complaints and 
symptoms related to his 1990 injuries during periods of 
ACDUTRA and INACDUTRA.  Nevertheless, while the Board does 
not dispute Mr. M's and Mr. D's statements, little probative 
weight can be assigned to such statements, in light of the 
absence of any corroborating medical evidence supporting the 
assertions, such as evidence of complaints or treatment for 
the veteran's residuals in the veteran's service medical 
records.   Competency of evidence must be distinguished from 
weight and credibility, which are factual determinations 
going to the probative value of the evidence.  See Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997); see also Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").  As such, in the absence of any 
evidence to the contrary, the Board concludes that the 
contemporaneous evidence of record fails to show that the 
veteran's currently manifested residuals of injuries to his 
spinal cord, left hip, bilateral knees, right shoulder, right 
elbow, and left ankle were aggravated while the veteran was 
on ACDUTRA, INACDUTRA, or active service.  See Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (noting that 
the absence of contemporaneous medical documentation may go 
to the credibility and weight of veteran's lay testimony, but 
the lack of such evidence does not, in and of itself, render 
the lay testimony incredible).  

Therefore, the only evidence portending that the veteran's 
currently manifested residuals of injuries to his spinal 
cord, left hip, bilateral knees, right shoulder, right elbow, 
and left ankle are related to his service, comes from him 
personally.  As a layperson, the veteran simply does not have 
the necessary medical training and/or expertise to diagnose 
or determine the etiology of a disability.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  See, too, Savage 
v. Gober 10 Vet. App. at 495-498, indicating that, even in 
situations of continuity of symptomatology after service, 
there still must be medical evidence relating the current 
conditions at issue to that symptomatology.  Id.  As such, 
his allegations, alone, have no probative value without 
medical evidence substantiating them.  So the preponderance 
of the evidence is against his claims of entitlement to 
service connection for residuals of injuries to his spinal 
cord, left hip, bilateral knees, right shoulder, right elbow, 
and left ankle, in turn, meaning the benefit-of-the-doubt 
rule does not apply.  See 38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).




ORDER

Entitlement to service connection for residuals of a spinal 
cord injury is denied.  

Entitlement to service connection for residuals of a left hip 
injury is denied.  

Entitlement to service connection for residuals of a 
bilateral knee injury is denied.  

Entitlement to service connection for residuals of a right 
shoulder injury is denied.  

Entitlement to service connection for residuals of a right 
elbow injury is denied.  

Entitlement to service connection for residuals of a left 
ankle injury is denied.  



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


